Exhibit 10.xvi


SUPPLEMENTAL BENEFIT PLAN
FOR EMPLOYEES OF
THE BOEING COMPANY
AS AMENDED AND RESTATED ON OCTOBER 30, 2016
EFFECTIVE JANUARY 1, 2016






--------------------------------------------------------------------------------





TABLE OF CONTENTS
Article I Introduction
1


Article II Definitions
2


 
2.1
Account
2


 
2.2
Affiliate or Subsidiary
2


 
2.3
Authorized Period of Absence
2


 
2.4
Base Salary
2


 
2.5
Beneficiary
2


 
2.6
BCERP
2


 
2.7
Board of Directors
2


 
2.8
BSS Plan
2


 
2.9
Code
2


 
2.10
Committee
3


 
2.11
Company
3


 
2.12
Company Matching Contribution
3


 
2.13
Compensation
3


 
2.14
Contribution Credit
3


 
2.15
DC SERP Benefit
3


 
2.16
Deferral Contribution
3


 
2.17
Deferral Election
3


 
2.18
Deferred Compensation Plan
3


 
2.19
E-Series Payroll
4


 
2.20
Earnings Credits
4


 
2.21
Eligible Employee
4


 
2.22
Employee
4


 
2.23
Executive SBP+ Company Contribution
4


 
2.24
Executive Incentive Pay
4


 
2.25
FSP
5


 
2.26
Layoff Period
5


 
2.27
Participant
5


 
2.28
Plan
5


 
2.29
Plan Year
5


 
2.30
PVP
5


 
2.31
Restoration Benefit
5


 
2.32
SBP+ Company Contribution
5


 
2.33
Separation from Service
5


 
2.34
SERP
6


 
2.35
Service
6


 
2.36
Specified Employee
6


 
2.37
Unforeseeable Emergency
6


 
2.38
VIP
6


Article III Restoration Benefit Eligibility and Benefits
7


 
3.1
Restoration Benefit Eligibility
7


 
3.2
Restoration Benefit Participation
8


 
3.3
Deferral Contributions
9


 
3.4
Company Matching Contributions
9





i

--------------------------------------------------------------------------------




 
3.5
SBP+ Company Contributions
9


 
3.6
Vesting
10


 
3.7
Cancellation of Deferral Election Due to Unforeseeable Emergency
10


Article IV Executive SBP+ Company Contribution Eligibility and Benefits
11


 
4.1
Executive SBP+ Company Contribution Eligibility
11


 
4.2
Executive SBP+ Company Contribution Participation
11


 
4.3
Executive SBP+ Company Contribution Benefits
11


 
4.4
Executive SBP+ Company Contribution Vesting
11


 
4.5
Executive SBP+ Company Contribution Forfeiture Rules
12


Article V DC SERP Eligibility and Benefits
14


 
5.1
DC SERP Eligibility
14


 
5.2
DC SERP Participation
14


 
5.3
DC SERP Benefits
14


 
5.4
DC SERP Vesting
17


 
5.5
DC SERP Forfeiture Rules
20


Article VI Distributions
22


 
6.1
Form and Timing of Distribution
22


 
6.2
Death Benefits
25


 
6.3
Rehires and Authorized Periods of Absence/Reduced Level of Services
26


Article VII Accounts
29


 
7.1
Participant Accounts
29


 
7.2
Earnings Credits
29


 
7.3
Investment Election Changes and Restrictions
30


 
7.4
Missing Participants and Improper Credits
31


Article VIII Administration
32


 
8.1
Plan Administration
32


 
8.2
Claims Procedure
32


Article IX Amendment and Termination
33


Article X Miscellaneous
34


 
10.1
No Employment Rights
34


 
10.2
Anti-Assignment
34


 
10.3
Unfunded Status of Plan
34


 
10.4
Delays in Payment
34


 
10.5
Involuntary Inclusion in Income
34


 
10.6
Compliance with Code Section 409A
34


 
10.7
Construction
35


 
10.8
Legal Action
35


APPENDIX A Plan Provisions Prior To January 1, 1999
A-1


 
A1.1
Eligibility and Benefits for FSP Participants
A-1


APPENDIX B List of Excluded Entities
B-1







ii

--------------------------------------------------------------------------------





ARTICLE I
Introduction


The Supplemental Benefit Plan for Employees of The Boeing Company (Plan) was
originally established effective January 1, 1978, by The Boeing Company. The
Plan was amended and restated effective January 1, 2008, to comply with section
409A of the Internal Revenue Code of 1986, as amended (Code). The Plan was
subsequently amended and restated as of January 1, 2009, for the purpose of
expanding the Restoration Benefit, and for the purpose of adding an Executive
SBP+ Company Contribution and a DC SERP benefit. The Plan is again being amended
and restated on October [ ], effective as of January 1, 2016, for the purpose of
making clarifying changes to the Plan, eliminating certain provisions that are
no longer applicable, and adding a new Appendix B to the Plan to list the
entities whose employees are excluded from Plan participation.
The Plan provides three separate benefits:
(i)
the Restoration Benefit, the purpose of which is to restore the benefits of
certain employees under The Boeing Company Voluntary Investment Plan, to the
extent that these qualified plan benefits are limited by sections 415 and
401(a)(17) of the Code;

(ii)
the Executive SBP+ Company Contribution, the purpose of which is to provide an
additional contribution to this Plan, equal to a percentage of the annual
incentive plan payments for a select group of management or highly compensated
employees, in lieu of a portion of the VIP+ Company Contribution under the VIP;
and

(iii)
the DC SERP Benefit, the purpose of which is to provide a supplemental
retirement benefit for a select group of management or highly compensated
employees at level E-1 through E-3 who are hired or rehired on or after
January 1, 2009, and for a select group of management and highly compensated
employees who were hired or rehired before January 1, 2009.

For periods prior to January 1, 1999, the Plan also restored participants’
benefits under The Boeing Company Employee Retirement Plan and The Boeing
Company Employee Financial Security Plan, to the extent these benefits were
limited by sections 415 and 401(a)(17) of the Code. For the period January 1,
1987 through May 31, 1987, the Plan also restored benefits reduced by the
limitation on elective deferrals imposed by section 402(g)(1) of the Code.
It is intended that the Plan shall be an excess benefit plan as defined in
section 3(36) of the Employee Retirement Income Security Act of 1974, as amended
(ERISA), to the extent benefits are paid in excess of the limits imposed by
section 415 of the Code. To the extent any part of the Plan is not an excess
benefit plan, it is intended that the Plan is an unfunded plan maintained
primarily for the purpose of providing deferred compensation to a select group
of management or highly compensated employees under sections 201(2), 301(a)(3),
and 401(a)(1) of ERISA.


1

--------------------------------------------------------------------------------





ARTICLE II
Definitions
2.1    Account
“Account” means the recordkeeping account established for each Participant in
the Plan, for purposes of accounting for Restoration Benefits (Deferral
Contributions, Company Matching Contributions, and SBP+ Company Contributions),
Executive SBP+ Company Contributions, DC SERP Benefits, and the Earnings Credits
thereon.
2.2    Affiliate or Subsidiary
“Affiliate or Subsidiary” means a member of a controlled group of corporations
(as defined in Code section 1563(a), determined without regard to Code sections
1563(a)(4) and (e)(3)(c)), a group of trades or businesses (whether incorporated
or not) which are under common control within the meaning of Code section
414(c), or an affiliated service group (as defined in Code sections 414(m) or
414(o)) of which The Boeing Company is a part.
2.3    Authorized Period of Absence
“Authorized Period of Absence” means a leave of absence approved by the Company.
2.4    Base Salary
“Base Salary” means an Employee’s annual base rate of pay from the Company.
2.5    Beneficiary
“Beneficiary” means the person or persons designated by a Participant under the
VIP to receive any benefit payable from the VIP upon the death of the
Participant. If no designation is filed under the VIP, or if the designated
beneficiary does not survive the Participant, the default beneficiary rules
stated in the VIP will apply.
2.6    BCERP
“BCERP” means The Boeing Company Employee Retirement Plan, as amended.
2.7    Board of Directors
“Board of Directors” means the board of directors of The Boeing Company.
2.8    BSS Plan
“BSS Plan” means the BSS Retirement Plan, as amended.
2.9    Code
“Code” means the Internal Revenue Code of 1986, as amended.


2

--------------------------------------------------------------------------------




2.10    Committee
“Committee” means the Employee Benefit Plans Committee of The Boeing Company.
2.11    Company
“Company” means The Boeing Company, its successors in interest, and its
Affiliates and Subsidiaries.
2.12    Company Matching Contribution
“Company Matching Contribution” means the amount credited to a Participant’s
Account under Section 3.4.
2.13    Compensation
“Compensation” means a Participant’s Compensation as defined under the VIP, but
determined without regard to the limitation on Compensation under Code section
401(a)(17). In no event will Compensation include payments under any incentive
compensation plan, without regard to whether they are included in compensation
under the VIP.
2.14    Contribution Credit
“Contribution Credit” means the applicable percentage used to compute an
eligible Participant’s DC SERP Benefit under Article V.
2.15    DC SERP Benefit
“DC SERP Benefit” means the benefit provided under Article V, and Earnings
Credits thereon.
2.16    Deferral Contribution
“Deferral Contribution” means the portion of a Participant’s Compensation, if
any, that he or she elects to defer on a pre-tax basis under this Plan in
accordance with Section 3.3.
2.17    Deferral Election
“Deferral Election” means the election made by an Eligible Employee to defer a
portion of his or her Compensation in accordance with Section 3.2.
2.18    Deferred Compensation Plan
“Deferred Compensation Plan” means the Deferred Compensation Plan for Employees
of The Boeing Company, as amended.


3

--------------------------------------------------------------------------------




2.19    E-Series Payroll
“E-Series Payroll” means the executive designation of level E1 to E5 at the
Company.
2.20    Earnings Credits
“Earnings Credits” means the adjustment to a Participant’s Account under
Section 7.2.
2.21    Eligible Employee
“Eligible Employee” means, with respect to any Plan Year, an Employee who has
satisfied the requirements of one or more of the following: Section 3.1 with
regard to the Restoration Benefit, Section 4.1 with regard to the Executive SBP+
Company Contribution, or Section 5.1 with regard to the DC SERP Benefit.
Notwithstanding the foregoing, an Employee shall not be considered an Eligible
Employee hereunder if the Committee has excluded his or her employer from
participation in the Plan. A list of excluded entities, as updated from time to
time by the Committee, is attached hereto as Appendix B.
2.22    Employee
“Employee” means any person who is employed by any member of the Company and
designated as a common law employee on such member’s payroll.
2.23    Executive SBP+ Company Contribution
“Executive SBP+ Company Contribution” means the benefit provided under
Article IV.
2.24    Executive Incentive Pay
“Executive Incentive Pay” means the amount awarded to the Participant under The
Boeing Company Elected Officer Annual Incentive Plan or the Incentive
Compensation Plan for Employees of The Boeing Company and Subsidiaries, or an
award made in lieu of awards under either of the foregoing plans.
Executive Incentive Pay deferred by the Participant under the Deferred
Compensation Plan will be deemed to have been paid as if those amounts had not
been deferred, for purposes of this Plan.
Executive Incentive Pay that is paid after a Participant’s termination of
employment from the Company is not counted for purposes of the Executive SBP+
Company Contribution benefit described in Article IV. Executive Incentive Pay
that is paid after a Participant’s termination of employment from the Company
and before such Participant receives his or her final regular paycheck is
counted for purposes of the DC SERP benefit described in Article V.


4

--------------------------------------------------------------------------------




2.25    FSP
“FSP” means The Boeing Company Employee Financial Security Plan, as amended.
2.26    Layoff Period
“Layoff Period” means the period beginning on the date a Participant is laid off
from employment with the Company and ending on the sixth anniversary of such
layoff.
2.27    Participant
“Participant” means an Eligible Employee who has elected to defer Compensation
or receive SBP+ Company Contributions under the Plan in accordance with Article
III, who is eligible to receive an Executive SBP+ Company Contribution under
Article IV, who is eligible to accrue benefits under the DC SERP under Article
V, or for purposes of Articles VI through X, an Employee or former Employee who
has amounts credited to his or her Account.
2.28    Plan
“Plan” means this Supplemental Benefit Plan for Employees of The Boeing Company
as herein set forth, together with any amendments that may be adopted.
2.29    Plan Year
“Plan Year” means the calendar year.
2.30    PVP
“PVP” means The Pension Value Plan for Employees of The Boeing Company, as
amended.
2.31    Restoration Benefit
“Restoration Benefit” means the benefit provided under Article III, comprised of
Deferral Contributions, Company Matching Contributions and SBP+ Company
Contributions, as applicable, and Earnings Credits thereon.
2.32    SBP+ Company Contribution
“SBP+ Company Contribution” means the benefit provided under Section 3.5.
2.33    Separation from Service
“Separation from Service” or “Separates from Service” means an Employee’s death,
retirement or termination of employment from the Company within the meaning of
Code section 409A. For purposes of determining whether a Separation from Service
has occurred, Affiliates and Subsidiaries are defined by using the language “at
least 80


5

--------------------------------------------------------------------------------




percent” to define the controlled group under Code section 1563(a) in lieu of
the 50 percent default rule stated in Treasury Regulation
section 1.409A-1(h)(3).
A Separation from Service is deemed to include a reasonably anticipated
permanent reduction in the level of services performed by an Employee, to less
than 50 percent of the average level of services performed by the Employee
during the immediately preceding 36-month period.
2.34    SERP
“SERP” means the Supplemental Executive Retirement Plan for Employees of The
Boeing Company, as amended.
2.35    Service
“Service” means the Participant’s years of service with the Company, determined
in the same manner as the service time calculation under the Boeing Service
Awards Program procedure, in completed whole years.
2.36    Specified Employee
“Specified Employee” means an Employee who is a “specified employee” within the
meaning of Code section 409A. Specified Employee status is determined on the
last day of the prior Plan Year, to take effect as of April 1 of the Plan Year
for a 12-month period. Notwithstanding the foregoing, Specified Employees shall
be determined by including the employees whom the Company reasonably determines
to be the 75 top-paid officers of the Company rather than the 50 top-paid
officers as provided under Code section 416(i)(1)(A), to the extent permitted
under Code section 409A.
2.37    Unforeseeable Emergency
“Unforeseeable Emergency” means “unforeseeable emergency” within the meaning of
Code section 409A, as determined by the Committee.
2.38    VIP
“VIP” means The Boeing Company Voluntary Investment Plan, as amended.




6

--------------------------------------------------------------------------------





ARTICLE III
Restoration Benefit
Eligibility and Benefits
3.1    Restoration Benefit Eligibility
An Employee is eligible to participate in the Restoration Benefit program for a
Plan Year for so long as he or she satisfies each of the conditions described in
(A)-(C) below:
(A)
The Employee is eligible to participate in the VIP during such Plan Year.

(B)
The Employee is, during the Plan Year, a salaried Employee of the Company who
either is (i) not represented by a collective bargaining agent or (ii)
represented by a collective bargaining agent where the terms of the collective
bargaining agreement covering such Employee specifically provide for coverage
under the Plan.

(C)
As of October 1st of the prior Plan Year, the Employee’s Base Salary for the
prior Plan Year equaled or exceeded the amount calculated as follows (rounded
down to the nearest $1,000 increment):

The dollar limit imposed by section 415(c) of the Code for the prior Plan Year,
divided by the percentage equal to the sum of (i), (ii), and (iii), as
applicable.
(i)
The maximum percentage that an Employee can elect to contribute on a pre-tax,
after-tax and/or Roth basis under the VIP, for the prior Plan Year (or such
other rate approved by the Committee by October 1st to take effect under the VIP
as of the following January).

(ii)
The maximum percentage that an Employee can receive as an Employer Matching
Contribution under the VIP, for the prior Plan Year (or such other rate approved
by the Committee by October 1st to take effect under the VIP as of the following
January).

(iii)
The maximum percentage that the Employee can receive as a VIP+ Company
Contribution under the VIP, for the prior Plan Year (or such other rate approved
by the Committee by October 1st to take effect under the VIP as of the following
January), based on the Employee’s anticipated age at the end of the Plan Year of
participation.

In addition, in order for an Employee to be eligible to make a Deferral Election
or SBP+ Company Contribution Election (as further described in Section 3.2) for
a Plan Year, the Employee must also satisfy the requirements of clauses (A) and
(B) as of October 1st of the prior plan year.


7

--------------------------------------------------------------------------------




3.2    Restoration Benefit Participation
An Eligible Employee will become a Participant in the Restoration Benefit
program when he or she elects to defer Compensation for a Plan Year, by
executing and delivering a timely Deferral Election in accordance with
subsections (A)-(C) below. Deferral Contributions and Company Matching
Contributions are described in Sections 3.3 and 3.4 below.
An Eligible Employee who receives a VIP+ Company Contribution under the VIP will
also, to the extent eligible, become a Participant in the Restoration Benefit
program when he or she elects to receive an SBP+ Company Contribution for a Plan
Year, by executing and delivering a timely SBP+ Company Contribution Election in
accordance with subsections (A)-(C) below. SBP+ Company Contributions are
described in section 3.5 below.
(A)
Elections

A Participant’s Deferral Election or SBP+ Company Contribution Election must be
executed and delivered to the Company in accordance with rules established by
the Committee.
(B)
Timing of Elections

In general, the Deferral Election or SBP+ Company Contribution Election must be
filed during the election period established by the Committee.
This election will become irrevocable as of the end of the election period, but
in no event later than December 31 of the Plan Year in which the election is
made. Each election will apply solely to the Compensation payable in the
succeeding Plan Year, but only for so long as the individual satisfies the
requirements of Sections 3.1(A) and (B) during such Plan Year.
Participants must execute a new Deferral Election to defer Compensation payable
in each succeeding Plan Year. Participants must execute a new SBP+ Company
Contribution Election to receive an SBP+ Company Contribution payable in each
succeeding Plan Year.
Elections generally may not be modified during the Plan Year. Likewise, an
Employee eligible for any portion of the Restoration Benefit provided under this
Article III remains subject to restrictions on mid-year contribution election
changes under the VIP, in accordance with the terms of the VIP.
See Section 3.7 for a limited exception to the general rule on the
irrevocability of Deferral Elections, in the event of Unforeseeable Emergency.


8

--------------------------------------------------------------------------------




(C)
No Mid-Year Elections

An Employee who becomes an Eligible Employee during a Plan Year (as a new hire,
rehire or due to raise or promotion) will not be eligible to make Deferral
Contributions or to receive SBP+ Company Contributions under the Restoration
Benefit program during such Plan Year.
3.3    Deferral Contributions
An Eligible Employee may elect to defer a percentage of his or her Compensation
otherwise payable by the Company for a Plan Year by executing and delivering a
Deferral Election, as described in Section 3.2 above. This percentage is limited
to the maximum percentage described in Section 3.1(C)(i), as applicable to the
Eligible Employee.
Deferral Contributions will be made from the Participant’s Compensation only to
the extent that either: (i) Compensation for the applicable Plan Year exceeds
the limitation under Code section 401(a)(17), as indexed, or (ii) the
Participant’s annual additions under the VIP for the applicable Plan Year reach
the dollar limitation of Code section 415(c), as indexed.
Deferral Contributions will be credited to the Participant’s Account on the date
the Compensation would otherwise be payable, or as soon thereafter as
administratively feasible.
3.4    Company Matching Contributions
A Participant in the Restoration Benefit program who defers Compensation under
Section 3.3 will be credited with a Company Matching Contribution from the
Company. This Company Matching Contribution will equal a percentage (determined
based on the matching contribution formula applicable to the Participant under
the VIP for the Plan Year) of the Participant’s Deferral Contributions for the
Plan Year, subject to a limit on the Participant’s Compensation from which
Deferral Contributions are made under this Restoration Benefit program for the
Plan Year. This percentage is limited, however, to the maximum percentage
described in Section 3.1(C)(ii), as applicable to the Participant.
Company Matching Contributions will be credited to the Participant’s Account on
the date that the underlying Deferral Contribution is credited to the
Participant’s Account.
3.5    SBP+ Company Contributions
An Eligible Employee who receives a VIP+ Company Contribution under the VIP may
elect to receive an SBP+ Company Contribution for a Plan Year, if eligible, by
executing and delivering an SBP+ Company Contribution Election, as described in
Section 3.2 above.


9

--------------------------------------------------------------------------------




An SBP+ Company Contribution will be credited to the Participant’s Account on
the date the underlying Compensation is payable, or as soon thereafter as
administratively feasible.
An SBP+ Company Contribution will be made by the Company on behalf of an
eligible Participant during the Plan Year only to the extent that either: (a)
the Participant’s Compensation for such Plan Year exceeds the limitation under
Code section 401(a)(17), as indexed, or (b) the Participant’s annual additions
under the VIP for such Plan Year reach the dollar limitation of Code section
415(c), as indexed.
The SBP+ Company Contribution for a Plan Year will equal a percentage of the
Participant’s Compensation during the applicable pay periods within such Plan
Year. This percentage will be equal to the VIP+ Company Contribution percentage
for which the Participant is eligible for such pay period under the VIP.
3.6    Vesting
A Participant’s interest in his or her Account attributable to Restoration
Benefits generally will be 100% vested at all times.
See Section 7.4 regarding missing participants and improper credits, Section
10.2 regarding anti-assignment, and Section 10.3 regarding the unfunded nature
of this Plan.
3.7    Cancellation of Deferral Election Due to Unforeseeable Emergency
Notwithstanding the election procedures described in Section 3.3, a Participant
in the Restoration Benefit program will be permitted to cancel an existing
Deferral Election with regard to a Plan Year during that Plan Year, if the
Participant incurs an Unforeseeable Emergency, as determined by the Committee.
If a Participant has elected and received a distribution due to an Unforeseeable
Emergency under Section 6.1(H), the Participant will be deemed to have elected
to cancel his or her Deferral Election for the remainder of the applicable Plan
Year.




10

--------------------------------------------------------------------------------





ARTICLE IV
Executive SBP+ Company Contribution
Eligibility and Benefits


4.1    Executive SBP+ Company Contribution Eligibility
An Employee is eligible to receive Executive SBP+ Company Contributions for a
Plan Year for so long as he or she satisfies each of the conditions described in
(A)-(C) below:
(A)
The Employee is not eligible to accrue benefits under any defined benefit plan
maintained by the Company.

(B)
The Employee is eligible to receive a VIP+ Company Contribution under the VIP
during the Plan Year.

(C)
The Employee is entitled to payment of Executive Incentive Pay during the Plan
Year. Executive Incentive Pay is not counted for this purpose if paid following
the Employee’s termination of employment from the Company.

4.2    Executive SBP+ Company Contribution Participation
An Eligible Employee will become a Participant eligible to receive Executive
SBP+ Company Contributions on the date the Employee satisfies the eligibility
conditions in Section 4.1.
A rehired Employee who previously participated in the Plan will become a
Participant again on the date the Employee satisfies the eligibility conditions
in Section 4.1 again after rehire.
4.3    Executive SBP+ Company Contribution Benefits
An Executive SBP+ Company Contribution will be credited to the Participant’s
Account at the time the Executive Incentive Pay otherwise would be payable, or
as soon thereafter as administratively feasible.
The Executive SBP+ Company Contribution for a Plan Year will equal a percentage
of the Participant’s Executive Incentive Pay payable during the Plan Year. This
percentage will be equal to the VIP+ Company Contribution percentage for which
the Participant is eligible at the time the Executive Incentive Pay otherwise
would be payable.
4.4    Executive SBP+ Company Contribution Vesting
A Participant’s interest in his or her Account attributable to Executive SBP+
Company Contributions generally will be 100% vested at all times.
See Section 7.4 regarding missing participants and improper credits, Section
10.2 regarding anti-assignment, and Section 10.3 regarding the unfunded nature
of this Plan.


11

--------------------------------------------------------------------------------




4.5    Executive SBP+ Company Contribution Forfeiture Rules
The Committee may determine, in its sole discretion, that a Participant will
forfeit any part or all of the portion of his or her Executive SBP+ Company
Contribution Benefit that is attributable to Executive SBP+ Company
Contributions made on and after January 1, 2017, if any of the following
circumstances occur while employed by the Company or within five (5) years after
termination of such employment:
(A)
The Participant is convicted of a felony involving theft, fraud, embezzlement,
or other similar unlawful acts against the Company or against the Company’s
interests. For purposes of this Plan, “other similar unlawful acts against the
Company or against the Company’s interests” shall include any other unlawful act
(i) committed against the Company, or the interests of the Company, including,
but not limited to, a governmental agency or instrumentality which conducts
business with the Company, or a customer of the Company, or (ii) affecting the
Company or the interests of the Company, in such a manner that is determined to
be detrimental to, prejudicial to or in conflict with the Company or the
interests of the Company, as determined by the Committee in its sole discretion.

(B)
The Participant, directly or indirectly, engages in any activity, whether
individually or as an employee, consultant or otherwise, which the Committee
determines, in its sole discretion, to be an activity in which the Participant
is “engaging in competition” with any significant aspect of Company business.
For purposes of this Plan, “engaging in competition” shall include but is not
limited to representing, providing services to, or being an employee of or
associated in a business capacity with, any person or entity that is engaged,
directly or indirectly, in competition with any Company business or that takes a
position adverse to any Company business, regardless of the position or duties
the Participant takes, in such a manner that is determined to be detrimental to,
prejudicial to or in conflict with the interests of the Company, all as
determined by the Committee in its sole discretion.

(C)
The Participant, without the advance approval of The Boeing Company’s Senior
Vice President of Human Resources (or successor position thereto), induces or
attempts to induce, directly or indirectly, any of the Company’s employees,
representatives or consultants to terminate, discontinue or cease working with
or for the Company, or to breach any contract with the Company, in order to work
with or for, or enter into a contract with, the Participant or any third party.

(D)
The Participant disparages or otherwise makes any statements about the Company,
its products, or its employees that could be in any way viewed as negative or
critical. Nothing in this paragraph will apply to legally protected
communications to government agencies or statements made in the course of sworn
testimony in administrative, judicial, or arbitral proceedings.



12

--------------------------------------------------------------------------------




(E)
The Participant uses or discloses proprietary or confidential information,
including but not limited to trade secrets, of the Company. Nothing in this
paragraph will apply to legally protected communications to government agencies
or statements made in the course of sworn testimony in administrative, judicial,
or arbitral proceedings.

To the extent the Participant has already received or commenced payment of such
portion of his or her Executive SBP+ Company Contribution Benefit, the Committee
will be entitled to pursue any and all legal and equitable relief against the
Participant to enforce the forfeiture of and recover such Executive SBP+ Company
Contribution Benefit. The forfeiture provisions will continue to apply unless
and to the extent modified by a court of competent jurisdiction. However, if any
portion of these forfeiture provisions is held by such a court to be
unenforceable, these provisions shall be deemed amended to limit their scope to
the broadest scope that such authority determines is enforceable, and as so
amended shall continue in effect.
In addition, the Committee will, in all appropriate circumstances, require
reimbursement of any Executive SBP+ Company Contribution Benefit attributable to
Executive SBP+ Company Contributions made on and after January 1, 2017, which
are attributable to an incentive award that the Company seeks to recover under
the clawback provision of any plan providing Executive Incentive Pay.






13

--------------------------------------------------------------------------------





ARTICLE V
DC SERP
Eligibility and Benefits
5.1    DC SERP Eligibility
An Employee is eligible to participate in the DC SERP for a Plan Year for so
long as he or she is on the E-Series Payroll and satisfies the conditions in
either (A) or (B) below:
For purposes of determining eligibility for the DC SERP, the term “hired” has
the meaning assigned in the VIP for purposes of determining eligibility for
Company Contributions thereunder, regardless of the date on which the Employee
joins the E-Series Payroll.
(A)
Hired On or After January 1, 2009

An Employee satisfies the conditions in this subsection (A) if:
(i)
The Employee is hired on or after January 1, 2009,

(ii)
The Employee is ineligible to accrue benefits under any defined benefit plan
maintained by the Company, and

(iii)
The Employee is on the E-Series Payroll with a level of E-1 through E-3.

(B)
Hired Before January 1, 2009

An Employee satisfies the conditions in this subsection (B) if the Employee was
hired before January 1, 2009.
In the event that an Employee subsequently terminates employment and is “hired”
on or after January 1, 2016, as defined in the VIP for purposes of determining
eligibility for Company Contributions thereunder, such Participant will be
reclassified as hired on or after January 1, 2009 under subsection (A) above.
5.2    DC SERP Participation
An Eligible Employee will become a Participant in the DC SERP on the date the
Employee satisfies the eligibility conditions in Section 5.1.
A rehired Employee who previously participated in the Plan will become a
Participant again on the date the Employee satisfies the eligibility conditions
in Section 5.1 again after rehire.


14

--------------------------------------------------------------------------------




5.3    DC SERP Benefits
Each Participant in the DC SERP shall be entitled to benefits under this Plan as
described below.
(A)
Payroll Contributions

Contributions will be credited to the Participant’s Account on the date the
Compensation and Executive Incentive Pay otherwise would be payable, or as soon
thereafter as administratively feasible.
(i)
Hired On or After 2009

A Participant described in Section 5.1(A) (Hired On or After 2009) will receive
a DC SERP contribution equal to a Contribution Credit times the sum of the
Participant’s Compensation and Executive Incentive Pay, for each applicable pay
period. The Contribution Credit for a pay period is determined by the
Participant’s level as of such pay period as follows:
(a)
2%, for a Participant at level E-2 through E-3.

(b)
4%, for a Participant at level E-1.

If a Participant changes levels during a pay period, the Participant’s level as
in effect on the last day of the pay period will apply. For purposes of
calculating the DC SERP contribution, a Participant’s Compensation and Executive
Incentive Pay will be counted solely to the extent that (i) the Participant is
on the E-Series Payroll during the applicable pay period or (ii) such Executive
Incentive Pay is paid after a Participant’s termination of employment from the
Company but on or before such Participant receives his or her final regular
paycheck.
(ii)
Hired Before 2009

A Participant described in Section 5.1(B) (Hired Before 2009) will receive a DC
SERP contribution equal to a Contribution Credit times the sum of the
Participant’s Compensation and Executive Incentive Pay, for each applicable pay
period. For purposes of calculating the DC SERP contribution, a Participant’s
Compensation and Executive Incentive Pay will be counted solely to the extent
that (i) the Participant is on the E-Series Payroll during the applicable pay
period or (ii) such Executive Incentive Pay is paid after a Participant’s
termination of employment from the Company but on or before such Participant
receives his or her final regular paycheck
The Contribution Credit will equal the sum of (a) and, if applicable, (b):


15

--------------------------------------------------------------------------------




(a)
5%

(b)
For a Participant who has attained age 55 (or will attain age 55 by the end of a
Plan Year), 0.5% times the Participant’s whole years of Benefit Service (as
defined under the PVP and/or BSS Plan, as applicable, and determined as of
January 1, 2016), subject to the limitation herein. The supplemental percentage
credited under this subsection (b) will be contributed for a period not to
exceed seven years. This seven-year period will commence on January 1, 2016 (or
on January 1 of the year in which the Participant attains age 55, or on the date
of promotion to the E-Series Payroll, whichever is latest) and will be measured
in the aggregate over a Participant’s lifetime (i.e., regardless of whether the
Participant has multiple periods of employment with the Company).

(iii)
Rules Applicable to Rehires

In the event that an eligible Participant described in subsection (A)(ii) (Hired
Before 2009) subsequently terminates employment and is “hired” on or after
January 1, 2016, as defined in the VIP for purposes of determining eligibility
for Company Contributions thereunder, such Participant will become eligible
thereafter for the DC SERP contribution described in subsection (A)(i), but only
if the Participant otherwise satisfies the eligibility requirements for such
benefit, and will no longer be eligible for the DC SERP contribution under
subsection (A)(ii).
(B)
One-Time Contribution

An Employee who satisfies the requirements described in Section 5.1(A) (Hired On
or After January 1, 2009), and who is first promoted to a level of E-1 through
E-3 (from a position at the Company below a level of E-3) during the Plan Year,
will receive a one-time additional contribution equal to the product of (i),
(ii) and (iii) below.
(i)
2%

(ii)
The sum of:

(a)
the Participant’s Base Salary in effect immediately following the promotion, and

(b)
his or her Executive Incentive Pay target percentage multiplied by the Base
Salary, both as in effect immediately following the promotion.



16

--------------------------------------------------------------------------------




(iii)
The Participant’s whole years of Service as of the date of first promotion to a
level of E-1 through E-3 (from a position at the Company below a level of E-3);
provided that, for such purpose, a Participant’s years of Service will be
limited to Service earned since his or her most recent hire date.

This amount will be credited to the Participant’s Account as of the date of
first promotion to a level of E-1 through E-3, or as soon thereafter as
administratively feasible.
A Participant who has received a one-time contribution under this Section upon
promotion to a level of E-1 through E-3 will be ineligible for any further
contributions under this subsection (B).
A Participant described in Section 5.1(B) (Hired Before 2009) will not be
eligible to receive a one-time DC SERP contribution under this subsection (B),
unless and until reclassified upon rehire as described in Section 5.1(B).
5.4    DC SERP Vesting
No DC SERP Benefit shall be payable to a Participant or Beneficiary except to
the extent such Participant is vested in the DC SERP Benefit.
(A)
General DC SERP Vesting Rule for Participants Hired On or After January 1, 2009

A Participant described in Section 5.1(A) (Hired On or After January 1, 2009)
will vest 100% in his or her DC SERP Benefit component(s) covered under this
subsection (A) on the date the Participant satisfies the conditions in any of
(i), (ii) or (iii) below.
(i)
The Participant has been on the E-Series Payroll at a level of E-1 through E-3
for a period of 36 consecutive months. (For Participants with prior periods of
employment, a period of consecutive months before January 1, 2009 on the
E-Series Payroll at a level of E-1 through E-3 will be counted for purposes of
determining whether this 36 consecutive month requirement has been satisfied.)

(ii)
The Participant dies while an Employee.

(iii)
The Participant is laid off from a position at level E-1 through E-3 and is
eligible for benefits under The Boeing Company Executive Layoff Benefits Plan.

See Section 5.4(C) below for additional vesting rules for these Participants
based on age and Service.


17

--------------------------------------------------------------------------------




(B)
General DC SERP Vesting Rule for Participants Hired Before January 1, 2009

A Participant described in Section 5.1(B) (Hired Before January 1, 2009) will
vest 100% in his or her DC SERP Benefit component covered under this subsection
(B) on the date the Participant satisfies the conditions in any of (i), (ii) or
(iii) below.
(i)
The Participant has been on the E-Series Payroll for a period of 36 consecutive
months. For a Participant on the E-Series Payroll as of January 1, 2016, a
period of consecutive months before January 1, 2016 on the E-Series Payroll will
be counted for purposes of determining whether this 36 consecutive month
requirement has been satisfied.

(ii)
The Participant is fully vested under the PVP and/or BSS Plan, as applicable,
and dies while an Employee before his or her DC SERP Benefit commences under
this Plan.

(iii)
The Participant is laid off from an E-Series position and is eligible for
benefits under The Boeing Company Executive Layoff Benefits Plan.

(C)
Special Vesting Rules for Participants Hired On or After January 1, 2009 with
55/10 or 62/1

Special vesting rules apply for a Participant described in Section 5.1(A) (Hired
On or After 2009) who has attained either (i) or (ii) while employed by the
Company.
(i)
Age 55 with 10 years of Service, or

(ii)
Age 62 with one year of Service.

This Participant will be 100% vested in the portion of his or her DC SERP
Benefit described in Section 5.3(A) (Payroll Contributions) after he or she has
been on the E-Series Payroll for a period of 36 consecutive months.
This Participant will vest ratably in the portion of his or her DC SERP Benefit
described in Section 5.3(B) (One-Time Contribution), if any, at the rate of 1/36
for each consecutive month that the Participant is on the E-Series Payroll at a
level of E-1 through E-3, starting with the date on which the Participant was
first promoted to the E-Series Payroll at a level of E-1 through E-3. This pro
rata vesting rule is not intended to preclude the acceleration of vesting under
subsections (A)(ii) (death) or (iii) (layoff) above, if applicable.
(D)
Authorized Period of Absence

For purposes of this Section, an Authorized Period of Absence from the E-Series
Payroll will count as a period on the E-Series Payroll, and an Authorized Period


18

--------------------------------------------------------------------------------




of Absence from a position at level E-1 through E-3 will count as a period at
these levels.
If an Employee ceases to be at the applicable level for any reason other than an
Authorized Period of Absence, and the Employee later returns to a position at
the applicable level, these non-consecutive periods of service will not be
aggregated for purposes of determining whether the 36-consecutive month
requirement has been met.
(E)
Transfers to and from ULA and USA

For purposes of computing vesting for a Participant who transfers employment
directly from the Company to ULA or USA, uninterrupted service at ULA or USA as
an executive in a position at a comparable level will be credited toward the 36
consecutive months requirements described herein, provided that the Participant
transfers directly from the E-Series Payroll (or a position at level E-1 through
E-3 if applicable) at the Company to comparable executive status at ULA or USA,
as applicable. ULA and USA service will not be credited toward vesting under
this Plan for any period following the Participant’s removal from this executive
status. For purposes of computing vesting for a participant who transfers
employment directly from ULA or USA to the Company, uninterrupted service at ULA
or USA as an executive at a position comparable to the E-Series Payroll (or a
position at level E-1 through E-3, if applicable) will be credited toward the 36
consecutive months requirements described herein, provided that the Participant
transfers directly from this executive status at ULA or USA to a position at a
comparable level at the Company. ULA and USA service will not be credited toward
vesting under this Plan for any period prior to the Participant’s attainment of
this executive status at ULA or USA, as applicable.
(F)
Impact of Separation from Service/Transfer

(i)
Payroll Contributions. If a Participant Separates from Service (other than due
to an Authorized Period of Absence) or transfers off of the E-Series Payroll (or
a position at level E-1 through E-3, if applicable) before becoming 100% vested
in the payroll contribution portion of his or her DC SERP Benefit described in
Section 5.3(A)(i) and/or (A)(ii), as applicable, the Participant will forfeit
all rights to the nonvested portion of his or her DC SERP Benefit attributable
to the period prior to his or her Separation from Service or transfer. To the
extent any benefit under this Plan becomes vested during an Authorized Period of
Absence that continues after a deemed Separation from Service, it will remain
subject to the payment timing rules under Section 6.1.

(ii)
One-Time Contributions. If a Participant stops accruing service toward
satisfaction of applicable vesting requirements (such as due to a Separation
from Service) after becoming partially vested in the one-time



19

--------------------------------------------------------------------------------




contribution portion of the DC SERP Benefit, under subsection (C) above, and the
Participant subsequently resumes accruing service toward satisfaction of
applicable vesting requirements, the DC SERP Benefit accrued after such
resumption will not be vested until the Participant satisfies the requirements
of subsection (A) or (C) above following such resumption.
(iii)
Multiple DC SERP Benefits. Separate vesting requirements apply to each component
of a Participant’s DC SERP Benefit described in Sections 5.3(A)(i), (A)(ii), and
(B). This means that a Participant who has accrued more than one DC SERP Benefit
component (such as, due to a Separation from Service and subsequent rehire) must
satisfy the vesting requirements applicable to each such component. If a
Participant Separates from Service after becoming 100% vested in a particular DC
SERP Benefit component, the Participant will be fully vested in any additional
accruals under the same DC SERP Benefit component following rehire or return
(even if the Participant fails to be at the applicable pay level for 36
consecutive months following rehire or return). The Participant will not,
however, be fully vested in any amounts accrued under a different DC SERP
Benefit component described in Sections 5.3(A)(i), (A)(ii), and (B), unless and
until the corresponding applicable vesting requirements under this Section 5.4
otherwise have been satisfied.

See Section 7.4 regarding missing participants and improper credits, Section
10.2 regarding anti-assignment, and Section 10.3 regarding the unfunded nature
of this Plan.
5.5    DC SERP Forfeiture Rules
The Committee may determine, in its sole discretion, that a Participant will
forfeit any part or all of his or her DC SERP Benefit (whether or not vested) if
any of the following circumstances occur while employed by the Company or within
five (5) years after termination of such employment:
(A)
The Participant is convicted of a felony involving theft, fraud, embezzlement,
or other similar unlawful acts against the Company or against the Company’s
interests. For purposes of this Plan, “other similar unlawful acts against the
Company or against the Company’s interests” shall include any other unlawful act
(i) committed against the Company, or the interests of the Company, including,
but not limited to, a governmental agency or instrumentality which conducts
business with the Company, or a customer of the Company, or (ii) affecting the
Company or the interests of the Company, in such a manner that is determined to
be detrimental to, prejudicial to or in conflict with the Company or the
interests of the Company, as determined by the Committee in its sole discretion.

(B)
The Participant, directly or indirectly, engages in any activity, whether
individually or as an employee, consultant or otherwise, which the Committee



20

--------------------------------------------------------------------------------




determines, in its sole discretion, to be an activity in which the Participant
is “engaging in competition” with any significant aspect of Company business.
For purposes of this Plan, “engaging in competition” shall include but is not
limited to representing, providing services to, or being an employee of or
associated in a business capacity with, any person or entity that is engaged,
directly or indirectly, in competition with any Company business or that takes a
position adverse to any Company business, regardless of the position or duties
the Participant takes, in such a manner that is determined to be detrimental to,
prejudicial to or in conflict with the interests of the Company, all as
determined by the Committee in its sole discretion.
(C)
The Participant, without the advance approval of The Boeing Company’s Senior
Vice President of Human Resources (or equivalent but for title), induces or
attempts to induce, directly or indirectly, any of the Company’s employees,
representatives or consultants to terminate, discontinue or cease working with
or for the Company, or to breach any contract with the Company, in order to work
with or for, or enter into a contract with, the Participant or any third party.

(D)
The Participant disparages or otherwise makes any statements about the Company,
its products, or its employees that could be in any way viewed as negative or
critical. Nothing in this paragraph will apply to legally protected
communications to government agencies or statements made in the course of sworn
testimony in administrative, judicial, or arbitral proceedings.

(E)
With respect to contributions made to the Plan on and after January 1, 2017, the
Participant uses or discloses proprietary or confidential information, including
but not limited to trade secrets, of the Company. Nothing in this paragraph will
apply to legally protected communications to government agencies or statements
made in the course of sworn testimony in administrative, judicial, or arbitral
proceedings.

To the extent the Participant has already received or commenced payment of his
or her DC SERP Benefit, the Committee will be entitled to pursue any and all
legal and equitable relief against the Participant to enforce the forfeiture of
and recover such DC SERP Benefit. The forfeiture provisions will continue to
apply unless and to the extent modified by a court of competent jurisdiction.
However, if any portion of these forfeiture provisions is held by such a court
to be unenforceable, these provisions shall be deemed amended to limit their
scope to the broadest scope that such authority determines is enforceable, and
as so amended shall continue in effect.
In addition, the Committee will, in all appropriate circumstances, require
reimbursement of any DC SERP Benefit attributable to an incentive award that the
Company seeks to recover under the clawback provision of any plan providing
Executive Incentive Pay.




21

--------------------------------------------------------------------------------





ARTICLE VI
Distributions
6.1    Form and Timing of Distribution
(A)
Restoration Benefit

A Participant may elect the form and timing of distribution with regard to his
or her Restoration Benefit (including future Deferral Contributions, Company
Matching Contributions, SBP+ Company Contributions, and Earnings Credits
thereon) as described below, subject to the cashout rule in subsection (D)
below. This distribution election must be made at the same time the Participant
makes his or her first Deferral Election (or first SBP+ Company Contribution
Election, if earlier). Any election made as to the form and timing of
distribution will apply to the Participant’s entire Restoration Benefit
(including Deferral Contributions, Company Matching Contributions, any SBP+
Company Contributions, and Earnings Credits thereon). If a Participant fails to
make an election with regard to the timing of payment of the Restoration
Benefit, then the Participant will be deemed to have elected to receive payment
in January of the first Plan Year following the Participant’s Separation from
Service. If a Participant fails to make an election with regard to the form of
payment of the Restoration Benefit, then the Participant will be deemed to have
elected to receive payment in a lump sum.
A Participant may change a distribution election (or deemed election) with
respect to his or her entire Restoration Benefit after the initial distribution
election is made (or deemed made), to the extent permitted and in accordance
with the conditions stated under subsection (E) below.
(B)
Executive SBP+ Company Contribution Benefit and DC SERP Benefit

No initial distribution elections are permitted or required with regard to a
Participant’s Executive SBP+ Company Contribution or DC SERP Benefit. Rather, a
Participant will be deemed to have elected to receive his or her Executive SBP+
Company Contribution and DC SERP Benefit in a lump sum, payable in January of
the first Plan Year following Separation from Service.
A Participant may change his or her deemed distribution election with respect to
his or her combined DC SERP Benefit and Executive SBP+ Company Contributions (if
any), to the extent permitted and in accordance with the conditions stated under
subsection (E) below.
(C)
Timing and Form of Distribution

(i)
Lump Sum Distribution



22

--------------------------------------------------------------------------------




The lump sum distribution option is a single lump sum payment that will be made
in the later of: (i) January of the first Plan Year following Separation from
Service, or (ii) January of the first Plan Year following the Participant’s
attainment of a specified age (subject to (F) below), as elected by the
Participant under this Section 6.1. The amount of such distribution will be
based on the value of the Participant’s Account determined as of the date of
payment.
(ii)
Installment Payment

The installment payment option is a series of annual installment payments for a
period between 2 and 15 years, as elected by the Participant under this Section
6.1. The amount payable to the Participant each year generally shall be computed
by multiplying the balance in the Account (or the applicable portion of the
Account) as of the date payment is made by a fraction, the numerator of which is
one and the denominator of which is the number of years remaining in the
distribution period on the first day of January of such year. See Section 6.1(D)
below for application of the cashout rule to installment payments.
Annual installment payments, if elected, will begin in the later of: (i) January
of the first Plan Year following Separation from Service, or (ii) January of the
first Plan Year following the Participant’s attainment of a specified age
(subject to (F) below), as elected by the Participant under this Section 6.1.
Payments will continue to be made each January thereafter until the full amount
of the benefit has been paid.
The Plan will respect previous distribution elections made by certain
Participants who are former participants in the Excess Benefit Plan for the BSS
Retirement Plan, as amended (“BSS Excess Plan”). For these Participants, any
distribution election made prior to April 4, 2003 under section 3(b)(5) of the
BSS Excess Plan will apply, unless the Participant elects otherwise under this
Article VI.
(D)
Cashouts

Notwithstanding the foregoing, the following rules shall apply, subject to the
six-month delay in payment for Specified Employees under subsection (G):
(i)
If the balance in the Participant’s Account is $10,000 or less in January of the
first Plan Year following Separation from Service, the entire balance will be
paid in the form of a single lump sum at that time.

(ii)
If a Participant has elected to receive installments and his or her remaining
Account balance is $10,000 or less upon any scheduled payment date, the entire
remaining balance will be paid in the form of a single lump sum at



23

--------------------------------------------------------------------------------




that time. This paragraph (ii) will not apply to any Participant whose
installment payments commenced prior to January 1, 2008.
(E)
Changes to Distribution Election or Deemed Election

A Participant may change a distribution election (or deemed election) with
regard to his or her entire Restoration Benefit only once after the initial
distribution election is made (or deemed made). A Participant also may change
his or her deemed distribution election once with regard to his or her combined
DC SERP Benefit and Executive SBP+ Company Contributions (if any).
Such election must change the time of payment (consistent with the requirement
of clause (iii) below) and may change the form of payment (from lump sum to
installments, or vice versa).
To the extent any such changes would defer commencement of any portion of the
Participant’s Account beyond both age 70½ and Separation from Service, the
changes will not be effective with respect to such portion.
(i)
A new distribution election must be submitted to the Committee at least 12
months before the existing scheduled distribution date, and during the annual
election period established by the Committee.

(ii)
The revised distribution election must not take effect for at least 12 months
after it is made.

(iii)
The new distribution election must provide for an additional deferral period of
at least 5 years beyond the original distribution date.

In no event can installment payments be revoked once they have begun. In all
cases, payments will be made in January.
(F)
Distributions At Age 70½

Payment of benefits under this Plan will begin no later than the first January
following the calendar year in which the Participant both attains (or would have
attained) age 70½ and is Separated from Service. Payment of benefits for
Participants actively employed beyond age 70½ will begin no later than the first
January following the calendar year in which the Participant Separates from
Service. Subject to subsection (E), any election made by a Participant to the
contrary will be deemed to be automatically revised to elect the distribution
date described herein.


24

--------------------------------------------------------------------------------




(G)
Specified Employees

Notwithstanding anything to the contrary under this Article VI, a Specified
Employee will not receive any distribution under this Plan during the six-month
period immediately following his or her Separation from Service.
Subject to subsection (E) above, the Account of a Specified Employee will be
distributed in the form elected (or deemed elected) under subsection (A) or (B)
above, as applicable. This distribution will commence as of the later of:
(i)
the time elected (or deemed elected) under subsection (A) or (B), as applicable,

(ii)
the first day of the month following completion of the six-month waiting period
(for Specified Employees who Separate from Service between July 1 and December
31), and

(iii)
January of the first Plan Year following Separation from Service (for Specified
Employees who Separate from Service between January 1 and June 30).

If a Participant has elected installments, subsequent installment payments will
be made in January of each successive year until the Account is exhausted.
In the event of a Specified Employee’s death during the six-month waiting
period, the waiting period will cease to apply. The Specified Employee’s
benefits will be distributed in accordance with Section 6.2 (Death Benefits)
below.
(H)
Distribution Due to Unforeseeable Emergency

A Participant or Beneficiary may elect to receive a distribution of all or a
portion of his or her Restoration Benefit and his or her Executive SBP+ Company
Contribution benefit immediately, regardless of whether benefit payments have
commenced, to the extent that the Participant or Beneficiary incurs an
Unforeseeable Emergency. A Participant or Beneficiary may not receive a
distribution of his or her DC SERP Benefit solely in the event of an
Unforeseeable Emergency, even if fully vested.
The amount of the distribution will be limited to the amount reasonably
necessary to satisfy the emergency need, including any taxes or penalties
reasonably anticipated to result from the distribution, as determined by the
Committee.
6.2    Death Benefits
If a Participant dies before his or her entire Restoration Benefit has been
distributed, the remaining Restoration Benefit will be distributed to his or her
Beneficiary in accordance with the Participant’s election as to form and timing
filed with the Committee with regard


25

--------------------------------------------------------------------------------




to the Restoration Benefit. Distributions to the Beneficiary will be made at the
same time and in the same form as the payment that otherwise would have been
made to the Participant. To the extent no distribution election has been filed
with regard to the Restoration Benefit, the remaining Restoration Benefit will
be paid to the Beneficiary in a single sum in January of the calendar year
following the Participant’s death.
If a Participant dies before his or her entire Executive SBP+ Company
Contribution benefit and his or her entire DC SERP Benefit have been
distributed, the remaining benefits will be paid to his or her Beneficiary in
accordance with any change to the form and timing of payment elected by the
Participant under Section 6.1(E) with regard to the Executive SBP+ Company
Contribution and the DC SERP Benefit. If no change has been elected, the
remaining benefits will be distributed to the Participant’s Beneficiary in a
single sum in January of the calendar year following the Participant’s death.
If a Beneficiary dies after the Participant, but before receiving the payment of
all amounts due hereunder, then the unpaid amounts will be paid to the
individual(s) designated (in accordance with the rules established by the
Committee) by the Beneficiary as his or her beneficiary(ies), or if no such
designation has been made (or if such individual(s) do(es) not survive to
receive payment), then such unpaid amounts will be paid to the Beneficiary’s
estate, in a single lump sum, as soon as practicable after the Beneficiary’s
death.
6.3    Rehires and Authorized Periods of Absence/Reduced Level of Services
This Section 6.3 addresses the form and timing of payment for a Participant who
is rehired by the Company following a Separation from Service, or who remains
employed after a Separation from Service has occurred (for example, due to an
extended Authorized Period of Absence or due to reduced level of services).
In the event that a Participant forfeits a nonvested DC SERP Benefit upon a
Separation from Service, this benefit will not be restored upon rehire. This
rule applies regardless of whether the Participant satisfies the vesting
criteria under Section 5.4 following rehire.
(A)
After Commencing Benefits

This subsection (A) applies to a Participant who has received or begun receiving
benefits under the Plan because he or she has experienced a Separation from
Service and has attained the specified age (if applicable).
(i)
Rehires. Installment payments that commenced prior to the Participant’s rehire
with respect to Deferral Contributions made and contributions received before
the Participant’s Separation from Service (“Old Benefits”) will not be suspended
by reason of the Participant’s rehire. These Old Benefits will continue to be
paid until exhausted, without regard to the period of rehire.



26

--------------------------------------------------------------------------------




Deferral Contributions made and contributions received attributable to periods
after the date of rehire (“New Benefits”) will remain subject to the
Participant’s earlier distribution election or deemed election as to the timing
and form of payment under Section 6.1(C) (subject to the change rules in Section
6.1(E)), without regard to any Separation from Service that occurred prior to
rehire. As a result, New Benefits (to the extent vested) will be distributed in
January following the Participant’s Separation from Service after rehire, in the
form selected under the original distribution election or deemed election. This
is because the Participant already has attained the specified age under Section
6.1(C) but has not yet experienced a Separation from Service attributable to the
New Benefits.
(ii)
Authorized Period of Absence/Reduced Level of Services. To the extent a
Participant made additional Deferral Contributions or received additional
contributions while on an Authorized Period of Absence or during a period of a
reduced level of services that constituted a Separation from Service under Code
section 409A, such Deferral Contributions made and contributions received (to
the extent vested) will be distributed in January of the first Plan Year
following the year in which they are made, in accordance with the Participant’s
earlier distribution election or deemed election. This is because the
Participant has already satisfied the conditions for payment under Section
6.1(C); namely, he or she has attained the specified age and has experienced a
Separation from Service attributable to such Deferral Contributions made and
contributions received.

The same rule will apply where the portion of a Participant’s DC SERP Benefit
attributable to one-time contributions vests ratably during an Authorized Period
of Absence, under Sections 5.4(C) and (D). Such newly vested benefits will be
distributed in January of the first Plan Year following the year in which they
vest, in accordance with the Participant’s earlier distribution election or
deemed election.
(B)
Before Commencing Benefits

This subsection (B) applies to a Participant who has not begun receiving
benefits under the Plan.
(i)
Rehires. The rehired Participant’s Old Benefits, to the extent vested, will be
distributed in accordance with the Participant’s earlier distribution election
or deemed election as to the timing and form of payment under Section 6.1(C)
(subject to the change rules in Section 6.1(E)). This means that, for example,
if the Participant’s original distribution election selected benefits in the
form of a lump sum (or installments) payable in January following attainment of
a specified age under Section 6.1(C), then the



27

--------------------------------------------------------------------------------




Participant’s Old Benefits, to the extent vested, will be payable as a lump sum
(or installments, if so elected) in January following the year in which he or
she attains the specified age, even if the Participant has not had a subsequent
Separation from Service after rehire. This result will not change in the event
that the Participant attains the specified age after the initial Separation from
Service, but is rehired before benefits actually begin.
The Participant’s New Benefits will remain subject to the Participant’s earlier
distribution election or deemed election as to the timing and form of payment
under Section 6.1(C) (subject to the change rules in Section 6.1(E)), without
regard to any Separation from Service that occurred prior to rehire, as
described in Section 6.3(A) above. As a result, New Benefits (to the extent
vested) will be distributed either (i) in January following the Participant’s
Separation from Service after rehire, or (ii) in January following both the
Participant’s Separation from Service after rehire and after attainment of the
specified age, in accordance with the original distribution election or deemed
election. This is because the Participant has not yet experienced a Separation
from Service attributable to the New Benefits.
(ii)
Authorized Period of Absence/Reduced Level of Services. Any Deferral
Contributions made or contributions received during an Authorized Period of
Absence or a period of a reduced level of services (to the extent vested), and
any DC SERP one-time contributions that vest during such period, will be
distributed in accordance with the Participant’s earlier distribution election
or deemed election as to the timing and form of payment under Section 6.1(C)
(subject to the change rules in Section 6.1(E)). This means that, for example,
if the Participant’s original distribution election selected benefits in the
form of a lump sum (or installments) payable in January following attainment of
a specified age under Section 6.1(C), then any Deferral Contributions made and
contributions received during an Authorized Period of Absence or a period of a
reduced level of services (to the extent vested), and any DC SERP one-time
contributions vested during such period, will be payable as a lump sum (or
installments, if so elected) in January following the year in which he or she
attains the specified age. This result will not change in the event that the
Participant attains the specified age while on an Authorized Period of Absence
or during a period of a reduced level of services, but resumes (or increases his
or her level of) services before benefits actually begin.



28

--------------------------------------------------------------------------------





ARTICLE VII
Accounts
7.1    Participant Accounts
The Committee will establish and maintain an Account for each Participant, for
each period of employment. Solely for this purpose, a period of employment will
be treated as commencing upon a Participant’s eligibility for the Plan
(following hire or rehire as applicable) and ending with his or her Separation
from Service.
Each Account will be credited with Deferral Contributions, Company Matching
Contributions, SBP+ Company Contributions, Executive SBP+ Company Contributions,
and DC SERP Benefits, as applicable for the relevant period of employment, as
well as Earnings Credits described in Section 7.2 below. Each Account will be
reduced as payments are made.
For Heritage BSS Participants, the Accounts shall also include any account as of
April 3, 2003 under the BSS Excess Plan, as adjusted after April 3, 2003 for
earnings, losses and expenses. As of April 4, 2003, all accounts of Heritage BSS
Participants under the BSS Excess Plan were transferred to this Plan. For
purposes of this Section, “Heritage BSS Participant” means any Participant in
this Plan having a prior benefit under the BSS Excess Plan based on his or her
participation in the BSS Voluntary Savings Plan.
7.2    Earnings Credits
A Participant’s Account(s) will be credited, at the Participant’s election, with
earnings under one or more of the following, as the Participant elects and
subject to any rules or limitations as may be imposed by the Committee: (i) the
Interest Fund method, (ii) the Boeing Stock Fund method, or (iii) the Other
Investment Funds method, each as described below. In the absence of an election
the Interest Fund method will be used. A Participant may elect a different
earnings method as to each Account.
(A)
Interest Fund Method

Under this method, a Participant’s Interest Fund method sub-account shall be
adjusted daily in accordance with changes in the unit value of the sub-account
to reflect interest, based on the Participant’s sub-account balance.
Interest will be calculated for each Plan Year as the mean between the high and
low (during the first eleven months of the preceding Plan Year) of yields on
AA-rated industrial bonds as reported by Moody’s Investors Service, Inc.,
rounded to the nearest ¼th of one percent. The Company will notify Participants
annually of the established interest rate.


29

--------------------------------------------------------------------------------




(B)
Boeing Stock Fund Method

Under this method, a Participant’s Boeing Stock Fund sub-account shall be
credited with the number of shares of the Company’s common stock that could be
purchased with the amount credited to such sub-account, based on the Fair Market
Value of the Company’s common stock on the day the sub-account is so credited
(or on the next business day on which the New York Stock Exchange (the
“Exchange”) is open, if the Exchange is closed on the day the sub-account is
credited) excluding commissions, taxes, and other charges. Such number shall be
recorded as stock units in the Participant’s sub-account, for bookkeeping
purposes only. For purposes of the Plan, “Fair Market Value” means the mean of
the high and low per share trading prices for the common stock of the Company as
reported for the “New York Stock Exchange - Composite Transactions” for a single
trading day. The number of stock units in a sub-account shall be appropriately
adjusted to reflect stock splits, stock dividends, and other like adjustments in
the Company’s common stock.
Each Participant’s Boeing Stock Fund sub-account periodically shall be credited
with the number of shares of the Company’s common stock that could be purchased,
as set forth in the preceding paragraph, with an amount equal to the cash
dividends that would be payable on the number of shares of the Company’s common
stock that equals the number of stock units in a Participant’s sub-account. The
Company will notify Participants annually of the number of stock units, and the
dividend equivalents, credited to their sub-account.
(C)
Other Investment Funds Method

Under this method, a Participant may choose to diversify his or her Other
Investment Funds sub-account by electing that it be credited (or charged) with
the expenses, income, gains and losses on investment funds similar to those
offered under the VIP (excluding the Boeing Stock Fund and Stable Value Fund
offered thereunder) as designated by the Committee from time to time, pursuant
to an election by the Participant to have the Participant’s sub-account credited
as though the Participant had elected to invest in such funds in such increments
as the Participant will direct in accordance with rules established by the
Committee or its delegates; provided that the Committee may disregard such
elections in its discretion.
7.3    Investment Election Changes and Restrictions
A Participant may change how future additions to his or her Accounts are deemed
invested anytime during the Plan Year. The Participant may also transfer any
portion of his or her sub-accounts from one fund method to another on a daily
basis, provided that a Participant may not transfer funds from one method (or
investment fund under such method) to another and back on the same day.


30

--------------------------------------------------------------------------------




In addition, transfers cannot be made into the Boeing Stock Fund method for 30
calendar days after transferring funds out of the Boeing Stock Fund method. This
restriction applies regardless of the number of units or the dollar value of the
transfer. However, the Participant may continue to direct future additions into
the Boeing Stock Fund method and make transfers out of this fund method at any
time, subject to insider trading rules.
7.4    Missing Participants and Improper Credits
A Participant’s Account may be forfeited or reduced upon the occurrence of one
of the following events, even if 100% vested:
(A)
The Committee is unable to locate a Participant or Beneficiary to distribute
amounts from his or her Account (a “missing participant”).

(B)
The Committee recaptures amounts improperly credited to a Participant’s Account.

See also Section 10.2 regarding anti-assignment and Section 10.3 regarding the
unfunded nature of this Plan.




31

--------------------------------------------------------------------------------





ARTICLE VIII
Administration
8.1    Plan Administration
The Plan shall be administered by the Committee. The Committee shall make such
rules, interpretations, determinations of fact and computations as it may deem
appropriate. Any decision of the Committee with respect to the Plan, including
(without limitation) any determination of eligibility to participate in the Plan
and any calculation of Plan benefits, shall be conclusive and binding on all
persons. The Committee shall submit to the Compensation Committee of the Board
of Directors periodic reports covering the operation of the Plan.
8.2    Claims Procedure
The procedures for making claims for benefits under the Plan and for having the
denial of a benefits claim reviewed shall be the same as those procedures set
forth in the VIP.
See Section 10.8 regarding limitations on subsequent legal action.


32

--------------------------------------------------------------------------------





ARTICLE IX
Amendment and Termination
The Board of Directors shall have the authority to amend or terminate the Plan
at any time. The Board of Directors may delegate its authority to amend the Plan
at any time, in its sole discretion. In the event of Plan amendment or
termination, a Participant’s benefits under the Plan shall not be less than the
Plan benefits to which the Participant would be entitled if the Participant had
terminated employment immediately prior to such amendment or termination of the
Plan.
In general, upon the termination of the Plan with respect to any Participant,
the affected Participants will not be entitled to receive a distribution until
the time specified in Article VI. Notwithstanding the foregoing, The Boeing
Company may, in its discretion, terminate the entire Plan and pay each
Participant a single lump-sum distribution of his or her entire accrued benefit
to the extent permitted under conditions set forth in Code section 409A and any
IRS or Treasury guidance thereunder.




33

--------------------------------------------------------------------------------





ARTICLE X
Miscellaneous
10.1    No Employment Rights
Nothing in the Plan shall be deemed to give any person any right to remain in
the employ of the Company or affect any right of the Company to terminate a
person’s employment with or without cause.
10.2    Anti-Assignment
No benefit under the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, charge, execution,
attachment, garnishment, or any other legal process. Any attempt to take such
action shall be void and shall authorize the Committee, in its sole and absolute
discretion, to forfeit all further right and interest in any benefit under this
Plan. In addition, a Participant’s Account may be reduced by the amount of any
tax obligation paid by the Company on behalf of a Participant, Beneficiary or
any other person, if such individual fails to reimburse the Company for such
obligation.
10.3    Unfunded Status of Plan
No funds shall be segregated or earmarked for any current or former Participant,
Beneficiary or other person under the Plan. However, the Company may establish
one or more trusts to assist in meeting its obligations under the Plan, the
assets of which shall be subject to the claims of the Company’s general
creditors. No current or former Participant, Beneficiary or other person,
individually or as a member of a group, shall have any right, title or interest
in any account, fund, grantor trust, or any asset that may be acquired by the
Company in respect of its obligations under the Plan (other than as a general
creditor of the Company with an unsecured claim against its general assets).
10.4    Delays in Payment
Payment of benefits under this Plan may be delayed to the extent permitted by
Code section 409A, as determined by the Committee.
10.5    Involuntary Inclusion in Income
If a determination is made that the Account of any Participant (or his or her
Beneficiary) is subject to current income taxation under Code section 409A, then
the taxable portion of such Account will be immediately distributed to the
Participant (or his or her Beneficiary), notwithstanding the general timing
rules described in Article V above.


34

--------------------------------------------------------------------------------




10.6    Compliance with Code Section 409A
It is intended that amounts deferred under this Plan will not be taxable under
section 409A of the Code with respect to any individual. All provisions of this
Plan shall be construed in a manner consistent with this intent.
10.7    Construction
The validity of the Plan or any of its provisions will be determined under and
will be construed according to federal law and, to the extent permissible,
according to the internal laws of the state of Illinois. If any provision of the
Plan is held illegal or invalid for any reason, such determination will not
affect the remaining provisions of the Plan and the Plan will be construed and
enforced as if said illegal or invalid provision had never been included.
10.8    Legal Action
No legal action may be brought in court on a claim for benefits under the Plan
after 180 days following the decision on appeal (or 180 days following the
expiration of the time to make an appeal if no appeal is made).
10.9
Tax Withholding

The Company has the right to deduct any federal, state, local or foreign taxes
that are required to be withheld from any payments made hereunder. In addition,
if prior to the date of payment of any amount hereunder, the Federal Insurance
Contributions Act (FICA) tax imposed under Code Sections 3101, 3121(a) and
3121(v)(2), where applicable, becomes due, then the Company shall have the right
to deduct such tax from any other payments made to the Participant by the
Company or direct that the Participant’s Account be reduced by the amount needed
to pay the Participant’s portion of such tax, plus an amount equal to the
withholding taxes due under federal, state or local law resulting from the
payment of such FICA tax, and an additional amount to pay the additional income
tax at source on wages attributable to the pyramiding of the Code Section 3401
wages and taxes, but no greater than the aggregate of the FICA tax amount and
the income tax withholding related to such FICA tax amount.




35

--------------------------------------------------------------------------------





APPENDIX A
Plan Provisions Prior To January 1, 1999
A1.1
Eligibility and Benefits for FSP Participants

Prior to January 1, 1999, salaried employees who were not represented by a
collective bargaining agent were eligible to participate in the FSP.
Accordingly, participants in the FSP were eligible to participate in this Plan
prior to that date, to the extent that their FSP benefits were limited by Code
sections 415 and 401(a)(17).
The benefits under this Plan with respect to a particular year were the
additional benefits that would have been payable under the FSP if the reduction
on contributions and other additions had not been made. All amounts deferred
under this Plan were credited to the Accounts of Participants at the time such
amounts would otherwise have been credited to their accounts under the FSP.
A Participant’s Account is credited with earnings in accordance with the method
elected by the Participant under Section 7.2 (Earnings Credits).
The benefits payable under this Plan with respect to the FSP will be payable to
the Participant in accordance with the distribution rules under Article VI.




A-1



--------------------------------------------------------------------------------





APPENDIX B
List of Excluded Entities
As of January 1, 2017, Employees of the following entities are not eligible to
participate in the Supplemental Benefit Plan for Employees of The Boeing
Company:


Aviall, Inc.
Inventory Locator Service, LLC


This Appendix B may be updated by the Committee from time to time without the
need for a formal amendment to the Plan.


B-1